TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00636-CR



                                 Karen Renae O’Neal, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 67357, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant pled guilty to a charge of driving while intoxicated and was sentenced to

five years’ imprisonment. The trial court has certified that the case was a plea bargain case and that

appellant has no right of appeal. Thus, the appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 8, 2011

Do Not Publish